DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 September 2020 has been entered.
Response to Amendment
Applicant’s amendment to claims 1 and 34, addition of new claims 43 and 44, and amendment to specification paragraph 35 are acknowledged.
Applicant’s amendments to claims 1 and 34 are sufficient to overcome the rejection under 35 U.S.C. § 101 as being directed to or encompassing a human organism.
Claim Objections
Claim 43 is objected to because of the following informalities:
Claim 43 recites “the two lumens” and should recite “the blood sampling lumen and the fluid transfer lumen” for consistency with the antecedent basis provided in claim 1 from which claim 43 depends.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the dividing member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 recites:
The venous access device of claim 1, wherein the bifurcated cannula consists of: (i) the blood sampling lumen, having the blood sampling port, (ii) the fluid transfer lumen, having the fluid transfer port, and (iii) the dividing member, separating the blood sampling lumen from the fluid transfer lumen. (emphasis added).
Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016)). Claim 44 recites “the bifurcated cannula consists of: (i) the blood sampling lumen, having the blood sampling port, (ii) the fluid transfer lumen, having the fluid transfer port, and (iii) the dividing member, separating the blood sampling lumen from the fluid transfer lumen.” Claim 1, from which claim 44 depends, recites the following additional elements of the bifurcated cannula:
the blood sampling port is 15 mm to 20 mm proximal from the fluid transfer port,
the bifurcated cannula has a length of 20 to 75 millimeters,
the bifurcated cannula is a 17 to 24 gauge cannula,
the blood sampling channel is fluidly connected to the blood sampling lumen, and
the fluid transfer channel is fluidly connected to the fluid transfer lumen.
None of these elements are recited in claim 44, and since the “consists of” transitional phrase closes off the bifurcated cannula to additional elements claim 44 fails to further limit claim 1, from which it depends, because it seeks to exclude the above listed elements a-e recited in claim 1 but not in claim 44.
	The examiner suggests that applicant rewrite claim 44 as an independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 31, 32, 34-38, and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4,675,004 to Raymond L. Hadford et al. (Hadford) in view of U.S. Patent Application Publication 2006/0004325 to Bret Hamatake et al. (Hamatake) and further in view of U.S. Patent 8,364,231 to Apurv Ullas Kamath et al. (Kamath).
Regarding claim 1, Hadford teaches a venous access device (10), comprising:
(a) a hub (40), comprising,

    PNG
    media_image1.png
    396
    833
    media_image1.png
    Greyscale
(i) a bifurcated connecting arm (See annotated Fig. 3),
Annotated Figure 3 showing bifurcated connecting arm
(ii) a blood sampling arm (48), connected to the bifurcated connecting arm (Annotated Fig. 3 above shows the blood sampling arm 48 connected with the bifurcated connecting arm),
(iii) a fluid transfer arm (50), connected to the bifurcated connecting arm (Annotated Fig. 3 above shows the fluid transfer arm 50 connected with the bifurcated connecting arm),

(v) a fluid transfer channel (44), passing through the fluid transfer arm and the bifurcated connecting arm (Annotated Fig. 3 shows the fluid transfer channel passing through the bifurcated connecting arm and the fluid transfer arm 50), and 
(b) a bifurcated cannula (12) having an internal dividing member (28) separating a blood sampling lumen (30) from a fluid transfer lumen (32), coupled to the bifurcated connecting arm (Fig. 3 shows bifurcated connecting arm coupled by the base 18 to the bifurcated cannula 12), comprising,
(i) the blood sampling lumen (30), having a blood sampling port (26), and
(ii) the fluid transfer lumen (32), having a fluid transfer port (24), and
wherein […] the blood sampling channel (42) is fluidly connected to the blood sampling lumen (Fig. 3 shows blood sampling channel 42 in fluid connection with blood sampling lumen 30; col. 4, lines 2-8), and
the fluid transfer channel (44) is fluidly connected to the fluid transfer lumen (Fig. 3 shows the fluid transfer channel 44 in fluid connection with fluid transfer lumen 32; col. 4, lines 2-8).
However, Hadford does not explicitly teach the blood sampling port is 15 mm to 20 mm proximal from the fluid transfer port, the bifurcated cannula has a length of 20 to 75 millimeters, the bifurcated cannula is a 17 to 24 gauge cannula.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood sampling port and fluid transfer port of Hadford so that the blood sampling port is 15 mm to 20 mm proximal from the fluid transfer port as taught by Hamatake "so that each lumen is in independent fluid communication with the interior of a blood vessel" (para. 51) and to "decrease recirculation while maximizing flow rates" (Abstract) as taught by Hamatake.
However, Hadford in view of Hamatake, does not explicitly teach the bifurcated cannula has a length of 20 to 75 millimeters, the bifurcated cannula is a 17 to 24 gauge cannula.
Kamath teaches the bifurcated cannula (col. 34, lines 35-36) has a length of 20 to 75 millimeters (col. 34, lines 25-27 describes the length as 0.75, 1.0, 1.25, 1.5, 1.75, and 2.0 inches which converts to 19.05, 25.4, 31.75, 38.1, 44.45, and 50.8 mm, respectively), and the bifurcated cannula is a 17 to 24 gauge cannula (col. 34, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length and gauge of the bifurcated cannula of Hadford, in view of Hamatake, with the length of 20 to 75 millimeters and a 17 to 24 gauge as in Kamath to provide any of a variety of sizes and lengths for the desired application (col. 34, lines 9-38) as taught by Kamath.


Claim 2: a fitting coupled to the blood sampling arm (Fig. 1, #52; col. 4, lines 13-15).
Claim 3: a fitting coupled to the fluid transfer arm (Fig. 1, #52; col. 4, lines 13-15);
Claim 6: the hub is monolithic (Fig. 3, #40 shows the hub having the same hatching throughout, which is required by the drawing standards of 37 C.F.R. 1.84(h)(3) to show the various parts of the same item have the same hatching, since Fig. 3, #40 shows the same hatching throughout, hub 40 is monolithic in that it is a single piece construction);
Claim 43: the bifurcated cannula includes only the two lumens (30, 32);
Claim 44: the bifurcated cannula (Annotated Fig. 3 above) consists of:
(i) the blood sampling lumen (30), having a blood sampling port (26), and
(ii) the fluid transfer lumen (32), having a fluid transfer port (24), and
(iii) the dividing member (28) separating a blood sampling lumen (30) from a fluid transfer lumen (32).

Regarding claims 4 and 5, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 1, but does not explicitly teach the bifurcated cannula is a 17, 18 or 19 gauge cannula; the bifurcated cannula is a 20, 21, 22, 23 or 24 gauge cannula.
Kamath further teaches the bifurcated cannula is a 17, 18 or 19 gauge cannula; the bifurcated cannula is a 20, 21, 22, 23 or 24 gauge cannula (col. 34, lines 23-25).


Regarding claim 31, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 1, but does not explicitly teach the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port.
Hamatake further teaches the blood sampling port is 18 to 20 mm proximal from the fluid transfer port (para. 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the blood sampling port and fluid transfer port of Hadford in view of Hamatake, and further in view of Kamath, so that the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port as taught by Hamatake "so that each lumen is in independent fluid communication with the interior of a blood vessel" (para. 51) and to "decrease recirculation while maximizing flow rates" (Abstract) as taught by Hamatake.

Regarding claim 32, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 31, but does not explicitly teach the bifurcated cannula has a length of 50 to 75 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the length of the bifurcated cannula of Hadford in view of Hamatake, and further in view of Kamath, with the length of 50 to 75 millimeters as in Kamath to provide any of a variety of sizes and lengths for the desired application (col. 34, lines 9-38) as taught by Kamath.

Regarding claim 34, Hadford teaches a venous access device (10), comprising:
(a) a hub (40), comprising,

    PNG
    media_image1.png
    396
    833
    media_image1.png
    Greyscale
(i) a bifurcated connecting arm (See annotated Fig. 3),
Annotated Figure 3 showing bifurcated connecting arm
(ii) a blood sampling arm (48), connected to the bifurcated connecting arm (Annotated Fig. 3 above shows the blood sampling arm 48 connected with the bifurcated connecting arm),

(iv) a blood sampling channel (42), passing through the blood sampling arm and the bifurcated connecting arm (Annotated Fig. 3 shows the blood sampling channel passing through the bifurcated connecting arm and the blood sampling arm 48), and
(v) a fluid transfer channel (44), passing through the fluid transfer arm and the bifurcated connecting arm (Annotated Fig. 3 shows the fluid transfer channel passing through the bifurcated connecting arm and the fluid transfer arm 50), and 
(b) a bifurcated cannula (12) having an internal dividing member (28) separating a blood sampling lumen (30) from a fluid transfer lumen (32), coupled to the bifurcated connecting arm (Fig. 3 shows bifurcated connecting arm coupled by the base 18 to the bifurcated cannula 12), comprising,
(i) the blood sampling lumen (30), having a blood sampling port (26), and
(ii) the fluid transfer lumen (32), having a fluid transfer port (24), and
wherein […] the blood sampling channel (42) is fluidly connected to the blood sampling lumen (Fig. 3 shows blood sampling channel 42 in fluid connection with blood sampling lumen 30; col. 4, lines 2-8), and
the fluid transfer channel (44) is fluidly connected to the fluid transfer lumen (Fig. 3 shows the fluid transfer channel 44 in fluid connection with fluid transfer lumen 32; col. 4, lines 2-8).

Hamatake teaches the blood sampling port is at least 15 mm proximal from the fluid transfer port (para. 51 describes the distance between ports 4 and 6 as L1 and between 6 and 8 as L2 and describes the distances L1, L2 as "between about 0.5 cm to about 10 cm" which is 5 mm to 100 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blood sampling port and fluid transfer port of Hadford so that the blood sampling port is at least 15 mm proximal from the fluid transfer port as taught by Hamatake "so that each lumen is in independent fluid communication with the interior of a blood vessel" (para. 51) and to "decrease recirculation while maximizing flow rates" (Abstract) as taught by Hamatake.
However, Hadford in view of Hamatake, does not explicitly teach the bifurcated cannula has a length of 20 to 75 millimeters, the bifurcated cannula is a 17 to 24 gauge cannula.
Kamath teaches the bifurcated cannula (col. 34, lines 35-36) has a length of 20 to 75 millimeters (col. 34, lines 25-27 describes the length as 0.75, 1.0, 1.25, 1.5, 1.75, and 2.0 inches which converts to 19.05, 25.4, 31.75, 38.1, 44.45, and 50.8 mm, respectively), and the bifurcated cannula is a 17 to 24 gauge cannula (col. 34, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the length and gauge of the bifurcated cannula of Hadford, in view of Hamatake, with the length of 20 to 75 millimeters and a 17 

Regarding claims 35, 36, and 38, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, where Hadford further teaches:
Claim 35: a fitting coupled to the blood sampling arm (Fig. 1, #52; col. 4, lines 13-15).
Claim 36: a fitting coupled to the fluid transfer arm (Fig. 1, #52; col. 4, lines 13-15);
Claim 38: the hub is monolithic (Fig. 3, #40 shows the hub having the same hatching throughout, which is required by the drawing standards of 37 C.F.R. 1.84(h)(3) to show the various parts of the same item have the same hatching, since Fig. 3, #40 shows the same hatching throughout, hub 40 is monolithic in that it is a single piece construction).

Regarding claim 37, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach the bifurcated cannula is a 20, 21, 22, 23 or 24 gauge cannula.
Kamath further teaches the bifurcated cannula is a 20, 21, 22, 23 or 24 gauge cannula (col. 34, lines 23-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the gauge of the bifurcated cannula of Hadford in view of Hamatake, and further in view of Kamath, to be a 20, 21, 

Regarding claim 41, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port.
Hamatake further teaches the blood sampling port is 18 to 20 mm proximal from the fluid transfer port (para. 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the blood sampling port and fluid transfer port of Hadford in view of Hamatake, and further in view of Kamath, so that the blood sampling port is 18 mm to 20 mm proximal from the fluid transfer port as taught by Hamatake "so that each lumen is in independent fluid communication with the interior of a blood vessel" (para. 51) and to "decrease recirculation while maximizing flow rates" (Abstract) as taught by Hamatake.

Regarding claim 42, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach the bifurcated cannula has a length of 50 to 75 mm.
Kamath further teaches (col. 34, lines 25-27 describes the length as 2.0 inches in length which converts to 50.8 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the length of the bifurcated .
Claims 7, 8, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hadford in view of Hamatake, and further in view of Kamath, as applied to claims 1 and 34 above, and further in view of U.S. Patent Application Publication 2007/0078437 to Jonathan R. Borden et al. (Borden).
Regarding claim 7, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 1, but does not explicitly teach the hub comprises a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides.
Borden teaches the hub comprises a material selected from the group consisting of […] (para. 42 describes the hub made from the same material of the catheter tube which is made of polycarbonate polyurethane) […].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Hadford in view of Hamatake, and further in view of Kamath, with the material selected from the group consisting of polycarbonate as in Borden to provide a material resistant to alcohol since the tubing and hub may be exposed to alcohol during insertion or cleaning (para. 42) as taught by Borden.

Regarding claim 8, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 1, but does not explicitly teach the bifurcated 
Borden teaches the bifurcated cannula comprises a material selected from the group consisting of polyurethanes (para. 42 describes the catheter/cannula made of polycarbonate polyurethane) […].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Hadford in view of Hamatake, and further in view of Kamath, with the material selected from the group consisting of polyurethanes as in Borden to provide a material resistant to alcohol since the tubing and hub may be exposed to alcohol during insertion or cleaning (para. 42) as taught by Borden.

Regarding claim 39, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach the hub comprises a material selected from the group consisting of polypropylenes, polyethylenes, polycarbonates and polyamides.
Borden teaches the hub comprises a material selected from the group consisting of […] (para. 42 describes the hub made from the same material of the catheter tube which is made of polycarbonate polyurethane) […].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub of Hadford in view of Hamatake, and further in view of Kamath, with the material selected from the group consisting of 

Regarding claim 40, Hadford in view of Hamatake, and further in view of Kamath, teaches the venous access device of claim 34, but does not explicitly teach the bifurcated cannula comprises a material selected from the group consisting of polyurethanes, polyamides, polyether block amides (PEBA) and, polytetrafluoroethylenes (PTFE).
Borden teaches the bifurcated cannula comprises a material selected from the group consisting of polyurethanes (para. 42 describes the catheter/cannula made of polycarbonate polyurethane) […].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bifurcated cannula of Hadford in view of Hamatake, and further in view of Kamath, with the material selected from the group consisting of polyurethanes as in Borden to provide a material resistant to alcohol since the tubing and hub may be exposed to alcohol during insertion or cleaning (para. 42) as taught by Borden.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 31, 32, and 34-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1 and 34 reciting the “internal dividing member separating a blood sampling lumen from a fluid transfer lumen” necessitated the new grounds of rejection over Hadford in view of Hamatake, and further in view of Kamath above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 4,776,841 a bilumen peripheral venous catheter with adapter.

U.S. Patent 5,480,380 a coaxial dual lumen catheter where the distance between the end port and proximal side ports is shown as approximately a and b in Figure 6.

U.S. Patent Application Publication 2005/0277862 for a splittable tip dual lumen catheter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/13/2021